Citation Nr: 1754851	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for progressive supranuclear palsy, claimed as Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1969 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to a total disability rating based upon individual unemployability (TDIU) and entitlement to an earlier effective date for the award of service connection for prostate cancer have been raised by the record in an October 24, 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of service connection for supranuclear palsy (SNP) is REMANDED to the AOJ for additional development.


REMAND

The Veteran served in the Republic of Vietnam, and exposure to herbicide agents is presumed.

The Veteran has been diagnosed with SNP, which has also been characterized as Parkinson's disease.  He claims that his SNP is the result of exposure to herbicide agents.  Alternatively, he claims that SNP was aggravated by his service-connected coronary artery disease (CAD) and/or prostate cancer.  As these secondary service connection claims have not been evaluated by an appropriate medical professional, this appeal must be remanded for additional development.  

Accordingly, though the Board regrets any additional delay, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate medical professional to determine the following:

The examiner is asked to distinguish whether the Veteran's diagnosis is SNP or Parkinson's disease.  If SNP is a variant of Parkinson's disease, the examiner should so state.  If SNP is distinguishable from Parkinson's disease, the examiner should so state and explain how SNP is distinct from Parkinson's disease.

If the Veteran's diagnosis is determined to be SNP and distinguishable from Parkinson's disease, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's coronary artery disease and/or prostate cancer aggravated his condition beyond the natural progress of the disease.  Please explain why or why not.

If the Veteran's diagnosis is determined to be SNP and distinguishable from Parkinson's disease, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's condition is related to or the result of in-service exposure to herbicide agents.  Please explain why or why not.

A complete rationale should accompany any opinion provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





